Citation Nr: 1202465	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  07-15 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a low back disorder, including lumbar dextroscoliosis. 

2.  Basic eligibility for nonservice-connected pension.  


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from April 7, 1975, to June 27, 1975.  He was affiliated with Army National Guard of the United States (ARNGUS) and the Rhode Island National Guard (RIARNG) from January 1979 to July 1995.  The Veteran had active duty for training for a period of 15 days between January 24, 1979, and January 23, 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines that denied service connection for a back condition; and from a February 2008 determination that the Veteran was not eligible for a nonservice-connected pension. 

The Veteran was scheduled for a hearing before a Veterans' Law Judge in March 2009.  He requested that the hearing be canceled and that the matter proceed without a hearing.

In May 2009, the Board remanded the case. 

In May 2011, the RO granted service connection for bilateral pes cavus (claimed as foot condition) and assigned a 10 percent disability evaluation, effective May 5, 2006.  As this represents the full grant of the benefit sought, this matter is no longer on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has determined that additional development is necessary in this case. 

In regards to basic eligibility for nonservice-connected pension, the Veteran contends that he served on active unit status with the National Guard from July 1994 to July 1995.  However, the record is not clear whether the Veteran did, in fact, have active duty during the Persian Gulf War.  

An undated DD Form 1966 reported that he had active duty service in March 1994, suggesting that he had at least some active service during the Persian Gulf War.  The record is not clear as to how long the Veteran served on active duty.  A June 1985 DD Form 4/1 Enlistment/Reenlistment Document of the Armed Forces of the United States reported that the Veteran served four months of active military service.  Yet, an NGB Form 22/DD Form 4/1 from the Departments of the Army and Air Force National Guard Bureau Report of Separation and Record of Service showed that the Veteran reenlisted from July 1994 to July 1995 and had only had two months and 21 days of prior active Federal Service.  Efforts are needed to clarify the length of the Veteran's active service in order to determine his eligibility for pension benefits.  

In June 2007 the Veteran submitted a portion of a document from the Army Board of Correction of Medical Records (ABCMR) showing that his application had been denied.  In the denial, ABCMR also referenced prior findings in ABCMR Docket Number AR2005001816.  Records pertaining to ABCMR's decisions as well as the Veteran's applications are potentially relevant to the claims on appeal.  

The Veteran's has reported that, in October 2006, he submitted X-ray results from the American Hospital, dated in December 1995, showing that he had a back disability.  However, such records have not been associated with the claims file.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  38 C.F.R. § 3.159(e)(2) (2011).  The record does not show that these steps have been taken. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to any submit any records of active service in his possession.  

2.  The RO/AMC should attempt to verify all periods of the Veteran's active service, including service in the Army National Guard of the United States and the Rhode Island Army National Guard, and request any service personnel records that may be outstanding from such periods of service.

A DD Form 1966 reported that he served on active duty in March 1994 during the Persian Gulf War and the Veteran contends that he served on active duty from July 1994 to July 1995.

All attempts to obtain this information should be documented in the claims file.  If any records are unavailable, the Veteran should be informed, and told of the efforts made to obtain them.

3.  The RO/AMC should contact the Army Board of Correction of Medical Records and request all records associated with the Veteran's applications for corrections of his records. 

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should also be noted in the claims file. 

The Veteran should be notified regarding the unavailability of such records and advised that he may submit any records in his possession relating to all findings from the Army Board of Correction of Medical Records and associated applications and records. 

4.  The RO/AMC should ask the Veteran to complete authorizations for VA to obtain records of his treatment for a back disability at the American Hospital in December 1995, including X-ray results. 

If the appellant fails to provide necessary authorizations, he should be advised that he may obtain and submit the records himself.

If these records are unavailable, the Veteran should be so advised, told of the efforts made to obtain the records, and any further action that will be undertaken.

5.  The examiner who provided the April 2011, VA examination should be asked to review any additional evidence and state whether the evidence changes any aspect of the previous opinion. 

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


